

115 HR 2393 IH: Accelerate Our Startups Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2393IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Schneider introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo create a grant program for governmental and other nonprofit organizations that support startup
			 businesses in formation and early growth stages by providing entrepreneurs
			 with resources and services to produce viable businesses, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Accelerate Our Startups Act of 2017. 2.Grants for nonprofit organizations that support startup businesses (a)GrantsThe Administrator of the Small Business Administration (hereinafter the Administrator) shall develop and implement, beginning not later than one year after the date of the enactment of this section, a grant program under this section for State and local governmental and other nonprofit organizations that are located in the United States and support startup businesses in the United States to provide those organizations assistance to use for construction costs, space acquisition, and programmatic purposes.
 (b)Requirement for recipientsA recipient of a grant under this section must demonstrate to the satisfaction of the Administrator that it will use the grant to provide assistance to at least 5 client businesses per year that have been in business for less than 5 years.
 (c)Criteria for grantsThe Administrator shall establish criteria for grants under this section favoring recipients that provide startups the following:
 (1)Office, manufacturing, or warehouse space, including appropriate operations infrastructure. (2)Access to capital (either directly from the organization or through guidance and contacts for acquiring capital from outside investors), except that such capital may not be made available from the grant funds (including by making subgrants).
 (3)Access to professional services (either directly from the organization or guidance and contacts for acquiring those services) including accounting and legal services, except that litigation expenses may not be made available from the grant funds.
 (4)A formal structured mentorship or developmental program that assists startups with building business skills and competencies.
 (d)Considerations To be applied in choosing recipientsIn determining whether or not to make a grant under this section to an organization, the Administrator shall take into account the following:
 (1)If the organization is an existing organization, the previous record of that organization, as measured by—
 (A)the number of participating client businesses each of the previous 3 years, if applicable; (B)the number of businesses applying each of the previous 3 years, if applicable;
 (C)the retention rate of client businesses; (D)the average duration of client business participation in program; total, average, and median capital raised by participation client businesses;
 (E)the total, average, and median number of employees of participating client businesses; and (F)other metrics deemed appropriate by the Administrator.
 (2)Promoting growth in underserviced geographic areas with sufficient population density. (3)How experienced the entrepreneurial leadership of the organization is.
 (4)The ability of the organization to utilize and leverage local strengths, including human resources, infrastructure, or educational institutions.
 (e)Requirement of fee paid by participating startupsEach recipient of a grant under this section shall require each participating client business in the program assisted under this section to pay, at minimum, an entry fee for participation in the program.
 (f)Matching public funding requirementThe Administrator shall require as condition of grant under this section, that the recipient obtain a grant from a local or State government for the same purposes as a grant may be made under this section, to carry out the program of the recipient assisted under this section. The amount of that grant from a local or State government may not be less than 1/2 the amount received by that recipient under this section.
 (g)Matching nonpublic funding requirementThe Administrator shall require as condition of grant under this section, that the recipient obtain nonpublic (defined as private or nonprofit) funding for the same purposes as a grant may be made under this section, to carry out the program of the recipient assisted under this section. The amount of that funding from a nonpublic source may not be less than 1/2 the amount received by that recipient under this section.
 (h)Consequences of failure To abide by terms and conditions of grant or requirements of this sectionEach recipient shall be notified that failure to abide by the terms and conditions of the grant or the requirements of this section may, in the discretion of the Administrator and in addition to any other civil or criminal consequences, result in recapture by the Small Business Administration of the grant funds.
 (i)Annual progress reporting by recipients of grantsEach recipient of a grant under this section shall annually report to the Administrator on the progress of the program assisted under this section, including—
 (1)the number of participating client businesses each of the previous 3 years, if applicable; (2)the number of businesses applying each of the previous 3 years, if applicable;
 (3)the retention rate of client businesses; (4)the average duration of client business participation in program;
 (5)the total, average, and median capital raised by participation client businesses; (6)the total, average, and median number of employees of participating client businesses; and
 (7)other metrics deemed appropriate by the Administrator. (j)Report to congressThe Administrator shall report annually to Congress the Administrator’s assessment of the effectiveness of the grant program under this section including the metrics listed in subsection (i).
 (k)Coordination with other small business administration programsThe Administrator shall take appropriate action to encourage grantees under this section to utilize and incorporate Small Business Administration programs, such as Small Business Development Centers; Small Business Investment Companies, section 7(a) loans, and section 504 loans.
 (l)Listing on websiteThe Administrator shall include a list of recipients of the grants under this section on the Small Business Administration website.
 (m)DefinitionIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.
 (n)Authorization of appropriationThere are authorized to be appropriated to the Administrator to carry out this section $5,000,000 for each fiscal year beginning with the first fiscal year that begins after the date of the enactment of this Act and each of the succeeding 4 fiscal years.
			